Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 17/199,536 has claims 1-20 pending filed on 03/12/2021; there are 2 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 17/199,536. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 03/12/2021 are accepted for examination purposes.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/199,541 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.    
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.  It would have been obvious to those of ordinary skill in the art at the time the invention was made to modify US Application Number 17199541 to include the limitations for carrying out the steps implemented by the System of claims 1-20 of the instant Application.  

Claims 1-20 of the instant application are compared to claims 1 - 18 of US application Number 17199541 in the following table:
Instant Application
Application Number 17199541
Claim 1
Claim 9
A method for obtaining access to database files in a computing system, the method comprising:
A method of calling a view of database files, the method comprises:
receiving, at an operating system, a first call from a database management system requesting access to a database file;
receiving a user instruction from. an instruction processor to create a view of database files in a data management system;
creating, by the operating system, a data expanse file;
sending the user instruction to an operating system, causing the operating system to create a data expanse;
and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction.
and creating a view of the database expanse for the user to view a subset of the data expanse.
Claim 2
Claim 10
wherein creating includes creating and initializing all necessary control structures to control the data expanse. 
wherein causing the operating system to create a data expanse includes creating and initializing all necessary control structures to control the data expanse.
Claim 3
Claim 11
wherein creating includes creating and initializing all necessary control structures to control the data expanse including a data expanse view control and a data expanse file control. 
wherein the necessary control structures to control the data expanse include a data expanse view control and a data expanse file control. 
Claim 4
Claim 12
wherein creating includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
wherein causing includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
Claim 5
Claim 13
further comprising returning, by the operating system, to the database management system a data expanse address.
further comprising returning, by the operating system, to the database management system a data expanse address.
Claim 6
Claim 14
further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created.
further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created.
Claim 7
Claim 15
further comprising returning, by the operating system, a postern address to the database management system.
further comprising returning, by the operating system, a postern address to the database management system.
Claim 8
Claim 16
further comprising basing, by the database management system, the postern such that the data can be read or written.
further comprising basing, by the database management system, the postern sach that the data can be read or written.
Claim 9
Claim 17
further comprising modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
farther comprising modifying, by the database management system, the postern by calling the view Instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
Claim 10
Claim 18
further comprising deleting, by the database management system, the postern by calling the view instruction, providing the data expanse address and a null postern address.
further comprising deleting, by the database management system, the postern by calling the view instruction, providing the data expanse address and a null postern address.
Claim 11
Claim 1
A non-transitory machine readable memory medium including instructions when executed to cause a processor to perform the following actions:
. A computing system including a database, an operating system and a database management system, the system comprising: an instruction processor in communication with the database management system; the database management system having a bank, a RDMS data expanse and a view mechanism: 
receiving, at an operating system, a first call from a database management system requesting access to a database file;
the operating system having a data expanse view control in communication with the bank and a data expanse view control in communication with the RDMS data expanse; wherein the database management system can request
creating, by the operating system, a data expanse file;
a data expanse file be created at the operating system
and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction
and can request a view of the data expanse file using a view instruction from the instruction processor
Claim 12
Claim 1
wherein creating includes creating and initializing all necessary control structures to control the data expanse. 
the operating system having a data expanse view control in commrunication with the bank.
Claim 13
Claim 1
wherein creating includes creating and initializing all necessary control structures to control the data expanse including a data expanse view control and a data expanse file control. 
and a data expanse wiew control in communication with the RDMS data expanse. 
Claim 14
Claim 2
wherein creating includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
wherein causing includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
Claim 15
Claim 3
further comprising returning, by the operating system, to the database management system a data expanse address.
wherein the data expanse file has a data expanse address.
Claim 16
Claim 4
further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created.
wherein the database management system can use the view instruction to request a view of the data expanse file by providing the data expanse address, a starting offset and size of a postern to be created.
Claim 17
Claim 5
further comprising returning, by the operating system, a postern address to the database management system.
wherein the operating system returns a postern address to the database management system.
Claim 18
Claim 6
further comprising basing, by the database management system, the postern such that the data can be read or written.
wherein the database management system: bases the pastern such that the data can be read or written.
Claim 19
Claim 7
further comprising modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
wherein the database management system can modify the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
Claim 20
Claim 8
further comprising deleting, by the database management system, the postern by calling the view instruction, providing the data expanse address and a null postern address.
wherein the database management system can delete the postern by calling the view instruction, providing the data expanse address and a null postern address.



OBJECTIONS

Claim Objections
i)	The claims 4 and 14 are objected to because of the following informality.  Appropriate correction is required: 

	          The claims 4 and 14 indicate “... a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space”.  It should be corrected to “... a single bank descriptor that allows access up to 2 ** 60 words of virtual or physical space”.  
             For this office action the examiner assumes the limitation wording to be “... a single bank descriptor that allows access up to 2 ** 60 words of virtual or physical space”.  	
	



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving, at an operating system, a first call from a database management system requesting access to a database file; creating, by the operating system, a data expanse file; and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction.
The limitations of the claim recite receiving from a database management system request to access to a database file; creating a data expanse file; and allowing the database management system to request views of data in the data expanse file. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily receive access to a database file, create a data expanse file and allowing the specific views of the data expanse file to be accessed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements of “using an instruction processor and a view instruction” in the claim limitations do not improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not have additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

The independent claim 11 has similar limitations as claim 1, thus the claim 11 is rejected for the reasons specified supra for the independent claim 1.

As per dependent claims 2-10, and 12-20 depend directly or indirectly on the independent claims 1 and 11 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps for the method of the claim 1 “wherein creating includes creating and initializing all necessary control structures to control the data expanse”, the claim 3 states additionally steps of the method of claim 2, “wherein creating includes creating and initializing all necessary control structures to control the data expanse including a data expanse view control and a data expanse file control”, claim 4 states additional steps of the method of claim 1 “wherein creating includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space”, the claim 5 states additional steps of the method of the claim 1 “further comprising returning, by the operating system, to the database management system a data expanse address”,  the claim 6 states additional steps for the method of the claim 5 “further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created”, the claim 7 states additional steps for the method of the claim 6 “further comprising returning, by the operating system, a postern address to the database management system”, the claim 8 states additional steps for the method of the claim 7  “further comprising basing, by the database management system, the postern such that the data can be read or written”, the claim 9 states additional steps for the method of the claim 8 “further comprising modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view”, the claim 10 states additional steps for the method of the claim 8 “further comprising deleting, by the database management system, the postern by calling the view instruction, providing the data expanse address and a null postern address”.
The dependent claims 12-20 have similar limitations as the dependent claims 2-10, the claims 12-20 are rejected for the reasons specified supra for the dependent claims 2-10.

Therefore, the claims 1-20 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6-10 and 16-20 include a reference to “postern” in the claim language.  However, postern is not a standard term to one of ordinary skill in the art and no specific definition is provided by the applicant in the specification disclosure.  Therefore, the claim scope is indefinite.
For the purpose of this office action, the examiner assumes that postern means “a particular or private view” in the context of invention.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merten et al (US PGPUB 20160179797), hereinafter Merten. 

As per claim 1:
Merten teaches:
“A method for obtaining access to database files in a computing system, the method comprising” (Paragraph [0004] (a method for obtaining access to database files in a computing system includes))
 “receiving, at an operating system, a first call from a database management system requesting access to a database file” (Paragraph [0004] (receiving, at an operating system, a first call from a database management system requesting access to a database file))
 “creating, by the operating system, a data expanse file” (Paragraph [0004] (transmitting from the operating system, a second call to an operating system interface requesting that a memory-mapped data expanse file be created)).
 “and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction” (Paragraph [0024] and Paragraph [0025] (, the database management system includes the RDMS a data expanse control and the data expanse control  can be used by any of the user applications to access and/or modify data in the memory-mapped data expanse by creating a view of the data expanse)).

As per claim 2:
Merten teaches the method as specified in the parent claim 1 above. 
Merten further teaches:
“wherein creating includes creating and initializing all necessary control structures to control the data expanse” (Paragraph [0021] (System Architecture Interface Layer (SAIL) may be responsible for loading and initializing instruction processor emulators in the computer system and may acquire and initialize the initial memory area used by an operating environment and pass a pointer to the initial memory area to instruction processor emulators)).

As per claim 3:
Merten teaches the method as specified in the parent claim 2 above. 
Merten further teaches:
“wherein creating includes creating and initializing all necessary control structures to control the data expanse including a data expanse view control and a data expanse file control” (Paragraph [0024] and Paragraph (0025) (the RDMS data expanse control can transmit a request to the emulated operating system in the form of a call to the data expanse file control component to create a data expanse defined by the attributes of a database file, once the memory-mapped data expanse is initialized, by transferring data from the RDMS Files to the RDMS Memory Mapped file, the database management system is returned the address call-back into the emulated operating system and the data expanse view control component can then create a view of the data expanse, and provide to the database management system a private address of the view)).

As per claim 5:
Merten teaches the method as specified in the parent claim 1 above. 
Merten further teaches:
“further comprising returning, by the operating system, to the database management system a data expanse address” (Paragraph (0025) (the data expanse view control component can then create a view of the data expanse, and provide to the database management system a private address of the view)).

As per claim 6:
Merten teaches the method as specified in the parent claim 5 above. 
Merten further teaches:
“further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created” (Paragraph (0025) (the data expanse view may be a bank created by the operating system where the bank may be a visible subset or view of the data expanse and each of the user applications can request a different view of the data expanse (private view or postern), defined by a starting address (i.e., an offset from the starting address returned to the RDMS data expanse control), as well as a size of the view to be created)).

As per claim 7:
Merten teaches the method as specified in the parent claim 6 above. 
Merten further teaches:
“further comprising returning, by the operating system, a postern address to the database management system” (Paragraph (0025) (each of the user applications can request a different view of the data expanse (private view or postern), defined by a starting address consisting an offset from the starting address returned to the RDMS data expanse control)).

As per claim 8:
Merten teaches the method as specified in the parent claim 7 above. 
Merten further teaches:
“further comprising basing, by the database management system, the postern such that the data can be read or written” (Paragraph (0025) (the data expanse control can be used by any of the user applications to access and/or modify data in the memory-mapped data expanse by creating a view of the data expanse)).

As per claim 9:
Merten teaches the method as specified in the parent claim 8 above. 
Merten further teaches:
“further comprising modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view” (Paragraph (0046) (a corresponding bank descriptor table is created with the lower and upper limits of the view the corresponding extended mode virtual address (L,BDI,OFFSET) is returned, the view can subsequently be accessed by the database management system by basing the bank (L,BDI,OFFSET) with an LBU instruction, which may cause the specified base register to be loaded and the database management system can at that point read and/or modify data within the view using the base register as part of an instruction operand)).

As per claim 10:
Merten teaches the method as specified in the parent claim 8 above. 
Merten further teaches:
“further comprising deleting, by the database management system, the postern by calling the view instruction , providing the data expanse address and a null postern address” (Paragraph [0024] and Paragraph (0032) (the data expanse control manages the creation of a memory-mapped data expanses that are managed by the SAIL, the emulated operating system includes a data expanse file control component and a data expanse view control component  and when a bank is no longer needed, a call may be made (providing the data expanse address and a null postern address) by the operating system to remove and recycle the memory space)).

As per claim 11:
Merten teaches:
“A non-transitory machme readable memory medium including instructions when executed to cause a processor to perform the following actions” (Paragraph [0057] and Paragraph [0058] (implemented in software, the functions may be stored as one or more instructions or code on a computer-readable medium where the instructions and data are configured to cause one or more processors to implement the functions))
 “receiving, at an operating system, a first call from a database management system requesting access to a database file” (Paragraph [0004] (receiving, at an operating system, a first call from a database management system requesting access to a database file))
 “creating, by the operating system, a data expanse file” (Paragraph [0004] (transmitting from the operating system, a second call to an operating system interface requesting that a memory-mapped data expanse file be created)).
 “and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction” (Paragraph [0024] and Paragraph [0025] (, the database management system includes the RDMS a data expanse control and the data expanse control  can be used by any of the user applications to access and/or modify data in the memory-mapped data expanse by creating a view of the data expanse)).

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 3 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 5 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 6 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 7 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 8 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 9 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 10 above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merten et al (US PGPUB 20160179797), hereinafter Merten in view of Johnson et al (US Patent 5732404) hereinafter Johnson. 

As per claim 4:
Merten teaches the method as specified in the parent claim 2 above. 
Merten further teaches:
“wherein creating includes creating a data expanse file with a single bank descriptor” (Paragraph [0026] (the data expanse may be referenced by its starting address or by an address of a particular segment, the particular view created within the data expanse may be fully addressable by the database management system and can be made compatible with data files having sizes greater than a maximum addressable range of the database management system for example . the database management system may be capable of individually addressing addresses in a bank of 262 thousand words)).
Merten does not EXPLICITLY disclose: a single bank descriptor that allows access up to 2 ** 60 words of virtual or physical space. 
However, in an analogous art, Johnson teaches:
“a single bank descriptor that allows access up to 2 ** 60 words of virtual or physical space” (Col 1 Lines 49-63 (typically, the virtual address space contains 2 ** A words (or bytes) on a machine whose processors use A-bit virtual addresses and the real address space is bound by the physical constraints of the memory size which contains 2 ** B words on a machine with B-bit addresses where A or B can have value of 60 in an implementation)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Johnson and apply them on teachings of Merten for “a single bank descriptor that allows access up to 2 ** 60 words of virtual or physical space”.  One would be motivated as it provides many advantages over previous single word-based Virtual Addresses and it provides for larger Banks than were previously possible by permitting a single Bank Descriptor to describe much more than 262K words. (Johnson, Col 7 Lines 11-15).

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 4 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rieschl et al, (US PGPUB 20140149459), Systems and methods for obtaining access to a database file managed by an operating system in a computing system are disclosed. One method includes transmitting a call to an operating system from a database management system, the call requesting access to a database file. The method also includes receiving an address from the operating system at the database management system. The address represents a general address of the database file managed by the operating system. The method further includes transmitting a call to the operating system from the database management system, which includes an address and a size of a view of the database file to be created. The method also includes receiving an address of the view of the database file from the operating system.
Plasek et al, (US PGPUB 20160125023), Systems and methods for processing tables for query operations referencing the tables are described. A method may include determining whether a table is referenced one time or more than one time in a query that includes at least one operation referencing the table. The method may further include creating a single materialized view of the table when the table is determined to be referenced more than one time in the query. The method may also include creating two or more hash tables based, at least in part, on the single materialized view of the table by creating a hash table for each operator in the query that references the table, and evaluating the query using the two or more hash tables.
Nowatzki et al, (US PGPUB 20190065333), A computing system configured to optimize computing resources distribution includes a hardware platform which includes a physical instruction processor (IP); a kernel structure executed on the hardware platform which includes an emulated IP; an emulated operating system executed on the kernel structure; and a performance monitor executed on the emulated operating system. The performance monitor interrogates the emulated IP to obtain performance information which includes a time of executing an instruction at the kernel structure; a time of executing an instruction at an application software level; bytes received by the emulated IP through a networking interface. 
Wester et al, (US PGPUB 20150074046), Systems and methods for managing databases are disclosed. One disclosed system includes a processor-addressable physical memory and a processor in communication with said processor-addressable physical memory and configured to execute an environment and to allocate an environment memory to said environment. In such a system, said environment is configured to maintain a database of objects in a database memory within said environment memory. An application executes in an application memory within said environment memory, and upon instantiation of a database object, the application environment allocates memory in said database for said database object, the database providing master storage for said database object. Upon an instruction to obtain said database object from said application, the environment provides to said application a reference to said database object; and upon an access operation on said database object by said application, provides to said application direct access to data of said database object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163